Title: To George Washington from James Rumsey, 19 September 1786
From: Rumsey, James
To: Washington, George

 

Dr General
Shepherd town Septr 19th 1786

When I wrote you from alexandria on the Sixth Inst I was on my way to the Southward and Did not Return to this place untill Last Evening which was the Reason you Did not hear from me Sooner what Suckcess we had in the Experiment I mentioned to you in that Letter that We Expected to have with the Boat. Mr Barnes got her Readey on Saterday the 9th Inst and put about three tuns of Stone in her and Could not avoid Takeing in nine or ten persons that was waiting To See her Tryed which made near four tuns on Board, when he Set out, the River being a Little up was in his favor as it was not naturally Rapid where tryal was made, he went up about two hundred yards Greatly to the Satisfaction and Admiration of the Spectators, But not so to himself, for the following Reasons, first the machinery Being fixed on But one Boat, Instead of two, as first Intended prevented her from going So Steady as She Ought To have Done, the people on Board Shouting and Running Backward and forward aded much to this Inconvenance, In the next place the poles, or Shovers, was made of Wood w’th Iron Spikes at their Lower End, to Sink them, which Spikes proved too Light, and Caused the poles Very frequently to Slip on the Bottom, But the Greatest Deterrent was, that when a pole got a good holt on One Side and not on the Other, it had a Tendencey to give Her a Heel, which would throw part of the wheel out of water, which weakned the power, and would often Loosen the foot of the pole, so as to make it Slip. These Inconvenanceys Mr Barnes Related to me, they were what I too much Expected from a tryal with one Boat, But not haveing time, nor yet being Able to Build another at the present, was therefore Obliged to Risk the one, It was on wensday on my way Up that I got these accounts from Mr Barnes, we then went on Board for an Other Experiment, But the water had got So Lowe that It Did not move But Little more than Two miles per hour, which by my Calculations I had caused only sufficient to overcome the friction of the Machine, we Moved up Slowly for Sum distance during which time two or three persons (acquaintances) Colected on the Shore and Informed me that many Others would be Down Very Soon I Therefore thought it Best to put to Shore

and take of[f] Sum of the Macheinery, as the first Impression Received of her going was favourable, the Current then ⟨too Slack⟩ To Impress them again with an Openion that She would make much progress, the Company Came Down and Insisted much on Seeing her go. I Excused myself from it, Altho almost Induced to push up to pains falls which was not far Above us But on Considering the Lightness of our poles and the Strenth of the Current in (that place) I Doubted their Sinking, Besides there is (you know) many Rocks in that place that Lye But Little under water that might Break the wheel, and Spectators Generally give their openion according to what they See, without any alowance for Accidents, which Determined me not to attempt It Publicly, nor have I made any farther Experiment Since. It is Evedant from what has Been Done that She would make a tolarable progress in all Currents that is Strait and Clear of Rocks, and moves three miles per hour, or upwards, But will go But Slow in Currents Under that Velocity. It is also Certain that It will never Answer a Valuable purpos Except when put upon two Boats (as it Cannot be Steady on One) In which Case their is not the Least Doubt But it will answer Every purpos that was Ever Expected from it. I Cannot with propriety Expect you to Come to See her in her present Situation, But if you would wish to See he⟨r⟩ Before any alteration is made, and will Let me hea⟨r⟩ It by a Line, I will bring her Down to Sum Conveni⟨ent⟩ place and will Send you word where to Come to See her. I am Sir with great Regard your most abt and Very hbe Servt

James Rumsey

